       Case 3:20-cr-00165-RDM Document 71 Filed 03/17/21 Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

      v.                                  3:20-CR-165
                                          (JUDGE MARIANI)
LANCE GREEN,

                    Defendant.

                                      ORDER

      AND NOW, THIS     17l/tfDAY OF MARCH 2021 , for the reasons set out in the
simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT Defendant's

motion to dismiss is DENIED.
